Citation Nr: 1546108	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to August 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in December 2009.  The RO issued a statement of the case (SOC) in April 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in May 2011.  In August 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension is due to his time in service, or in the alternative secondary to his service-connected diabetes mellitus.  As an initial matter, the medical evidence of record supports a current diagnosis of hypertension.  The record also reflects that the Veteran has received treatment for his hypertension since at least early 2000.  Thus, the Board finds that the Veteran has a current disability for purposes of establishing service connection.  The Veteran was not provided with a VA hypertension examination.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

All outstanding federal records should be associated with the claims file, including those from the Coliumbia VAMC and Shaw AFB from January 2014 to present.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing federal treatment records, including those from Shaw AFB.  All efforts to obtain VA records should be fully documented.  The federal facility must provide a negative response if records are not available, and notice to the Veteran of the inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.

3. After any outstanding federal and private treatment records are associated with the claims file, schedule the Veteran for an examination regarding his hypertension.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.    

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Following a review of the claims file, the reviewing examiner should provide an opinion for the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to the Veteran's military service, or developed within one year of his August 1991 discharge?

(b) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension was caused by the Veteran's service-connected diabetes mellitus? 

(c) If the answer to (b) is "No," is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension  was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus? 

A rationale for all requested opinions shall be provided.

4. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the AOJ  should readjudicate the Veteran's claim. If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




